Citation Nr: 0628082	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to February 
7, 1993, and a disability rating in excess of 50 percent for 
PTSD on and after April 1, 1993.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962 and from January 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and February 2003 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in No. Little 
Rock, Arkansas.

The TDIU rating claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's manifestations of PTSD severely impair his 
ability to his ability to establish and maintain effective or 
favorable relationships with people.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are 
met throughout the pendency of this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2005); 
38 C.F.R. § 4.29, 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was established by a June 2002 
rating decision.  A 30 percent disability rating was assigned 
effective the date the veteran's claim to reopen was 
received, in October 1990.  A temporary total evaluation was 
assigned based on a hospitalization over 21 days from 
February 7, 1993, to March 13, 1993, with a subsequent 50 
percent disability rating assigned effective April 1, 1993 
(the first of the month following his discharge).  The rating 
decision shows an additional temporary total evaluation based 
on hospitalization was assigned with a 50 percent disability 
rating assigned after his discharge.  This appeal addresses 
the appropriate evaluation under the Schedule for Rating 
Disabilities.  Nevertheless, evidence from these periods of 
hospitalization, such as discharge summaries, have been 
utilized when considering the level of disability upon 
discharge in combination with subsequent treatment records.

The schedular criteria for evaluating mental disorders were 
amended during the pendency of this appeal.  See VAOGCPREC 3-
2000 (Apr. 10, 2000) (If an increase is warranted based 
solely on the revised criteria, the effective date of the 
increase cannot be earlier than the effective date of the 
revised criteria).  Under the prior regulatory criteria, a 70 
percent evaluation for PTSD was warranted where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, or the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Prior to April 1993, the Board concludes the veteran's 
overall disability picture approximates a severe inability to 
establish and maintain effective or favorable relationships 
with people.  An October 1988 Social Security Administration 
(SSA) record indicates the veteran did not relate well to 
others due to social isolation and that the combination of 
his symptoms interfered with his ability to work under 
ordinary supervision and to get along well with supervisors 
and peers.  The record also indicates he would have problems 
maintaining adequate attendance at a low stress job.  VA 
treatment records from 1990 to 1993 show that the veteran had 
nightmares, flashbacks, and anxiety attacks.  A March 1993 VA 
discharge summary contains a global assessment of functioning 
(GAF) score of 50 upon discharge, which is reflective of 
serious symptoms and serious impairment in social and 
occupations functioning on a hypothetical continuum of mental 
health and illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

An October 1996 VA progress note reflects that while the 
veteran had showed a slight improvement in symptoms 
subsequent to his 1993 discharge, in a matter of months he 
had resumed his pre-treatment behavior to include social 
isolation.  A July 1993 VA medical record indicates the 
veteran had a GAF score of 40, denoting major impairment.  As 
such, the veteran's disability picture approximates the 
criteria for a 70 percent disability rating prior to April 
1993.

The evidence also approximates the prior regulatory criteria 
for a 70 percent disability rating subsequent to April 1993.  
Group therapy notes from 1994 shows veteran participated in 
group discussions and reported increased isolation.  A July 
1995 VA treatment record indicates he reported feelings of 
impending doom, not sleeping well, and the most trouble being 
with isolation and depression.  An October 1996 VA progress 
note indicates that while the veteran had developed more 
insight into his PTSD since seeking treatment, he remained 
severely socially and vocationally impaired.  An October 1996 
letter from a VA staff psychiatrist reflects that the 
veteran's most frequent symptoms were bad memories, repeated 
bad dreams, and an inability to sleep.  His insomnia 
generated irritability, anxiety, nervousness, and depression; 
his symptoms were variable and difficult to treat.  He 
attended group therapy in 1996.

A January 1997 VA treatment record shows the veteran 
continued to suffer from severe social isolation and, in 
March 1997, he reported an increase in irritability and 
anxiety.  January 1998 and December 2002 VA examination 
reports contain GAF scores reflective of moderate to severe 
symptoms.  The December 2002 VA examination report indicates 
the veteran has some intrusive thoughts and some suicidal 
ideations but not intent; his mood was depressed.  As the 
evidence shows an overall disability picture approximates a 
severe inability to establish and maintain effective or 
favorable relationships with people subsequent to 1993, a 70 
percent disability rating is warranted throughout the 
pendency of this appeal.

However, the veteran's disability picture does not 
approximate the criteria for a disability rating in excess of 
70 percent at any point during the pendency of this appeal.  
Under the prior regulatory criteria, a 100 percent evaluation 
was warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  In the alternative, a 
100 percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The 
appellant only needed to meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The evidence is not indicative that the veteran's problems 
with isolation resulted in virtual isolation in the 
community, that his symptoms bordered on gross repudiation of 
reality, disturbed thought or behavioral processes associated 
with daily activities, or that he was demonstrably unable to 
obtain or retain employment due to his PTSD.  Specifically, 
the evidence consistently shows that the veteran is oriented, 
had adequate insight and judgment, and had normal speech.  
See October 1990 VA treatment record, July 1997 VA treatment 
record, January 1998 VA examination report, December 2002 VA 
examination report, and July 2003 VA treatment record.  While 
the veteran had significant problems involving isolation, he 
was able to regularly attend group therapy in 1994 and in 
1996.  The December 2002 VA examination report indicates that 
veteran had some friends who came by to visit and that he 
occasionally rode in town.

The evidence does indicate that the veteran was unable to 
obtain or retain employment.  See SSA records and July 1993 
VA discharge summary.  However, the evidence does not 
indicate he was unable to do so due to PTSD.  In that regard, 
the primary and secondary diagnoses for which the veteran 
receives SSA benefits are not PTSD.  Likewise, a March 1993 
medical record lists the veteran as not employable under 
physical activity limitations, and the December 2002 VA 
examination report reflects the examiner indicated the 
veteran was not unemployable due to PTSD.  As such, the 
evidence as a whole does not rise to the level of equipoise 
for a conclusion that the veteran satisfies the criteria for 
a 100 percent schedular evaluation under the criteria in 
effective prior to 1996.  

Nor is a higher disability rating warranted under the revised 
criteria.  Under the revised schedular criteria, a 100 
percent disability rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
The symptoms listed in are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

As indicated above, the evidence shows the veteran was 
oriented and had no speech problems.  His VA treatment 
records showed increased frequency and severity of 
nightmares, see January and March 1997 VA treatment records, 
but the January 1998 VA examination report reflects his 
insight and judgment were adequate and he denied 
hallucinations and delusions.  The report also reflects the 
veteran denied suicidal ideations.  Similar findings are 
reflected in the December 2002 VA examination report except 
that while he denied homicidal ideation, he did report 
suicidal ideation.  However, he denied any intent.  See also 
January 1997 VA treatment record (would kill himself if he 
had a gun).  As such, the evidence does not show the veteran 
was a persistent danger to himself, and the criteria for a 
100 percent schedular evaluation under the revised criteria 
are not met.  

In short, a review of the evidence of record shows that a 70 
percent disability rating, but no more, for PTSD is warranted 
and to this extent the appeal is granted.  

Moreover, the Board has no reason to doubt that the veteran's 
service-connected PTSD limits his efficiency in certain 
tasks.  While his treating psychiatrist indicated in 1996 
that his disability was difficult to treat, the evidence of 
record is not indicative of an exceptional or unusual PTSD 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2005).

Duty to Notify and Assist

VA has certain notice and assistance requirements under the 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice 
must be provided to a claimant before the initial VA decision 
on a claim for benefits and must:  (1) inform the claimant 
about the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Service connection 
for PTSD was denied by the Board in February 1990 and in 
October 1990 the veteran filed a claim to reopen.  As his 
claim was filed prior to the current statute and regulations 
concerning VA's duty to notify and assist, he did not 
received notification prior to initial adjudication.

The veteran's underlying service connection claim underwent a 
lengthy appeal prior to resolution in his favor and review of 
the veteran's claims file reveals that an application form 
the veteran was provided, (VA Form 21-526), included an 
attachment describing information necessary to establish 
entitlement to service connection, what VA would obtain in 
connection with such a claim, as well as information the 
veteran could submit in connection with such a claim.  Also 
on this document was a place to indicate whether there was 
additional evidence to be submitted, (which the veteran 
indicated there was not other than identifying VA medical 
evidence which has been obtained).  See also December 2004 
informal hearing presentation (indicating no additional 
evidence to submit).  Later the veteran was provided notice 
of the rating action on appeal, which included a copy of the 
decision that set forth the rationale for the conclusions 
reached.  The statement of the case likewise set forth the 
reasons for the decisions made in this case, the evidence 
that was considered, and the regulations governing the 
claims, including those that address VA's notice and duty to 
assist obligations.  Under these circumstances, the Board 
considers VA's notice requirements are met.  

In this regard, it is observed that the above mentioned 
attachment to the veteran's formal application for benefits 
addressed claims for service connection, and that the issues 
ultimately perfected for appeal and decided herein concerned 
the appropriate ratings to be assigned for service connected 
disability.  Since, however, this question concerning the 
proper evaluations arose from the initial grant of service 
connection following the veteran's initial application, 
notice as required by 38 U.S.C.A. § 5103(a) is no longer 
required because the purpose that the notice was intended to 
serve had been fulfilled.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2005).  He was requested by letter in November 2002 
to submit evidence of an increase in his service-connected 
PTSD.

With respect to the duty to assist, the veteran's service 
medical records, SSA records and VA medical records have been 
associated with the claims file, and he has been examined for 
VA purposes in connection with his claim.  The veteran argues 
in his April 2004 substantive appeal that the examinations 
conducted in connection with this claim are inadequate for 
rating purposes due to a 10 year lapse between examinations 
and that a current examination should be ordered for a 
retroactive opinion as to his level of disability.  However, 
the examination reports are only a portion of the basis of 
evaluating the veteran's claim.  Additional medical evidence 
is of record sufficient to evaluate his disability.  The 
veteran has not identified evidence not of record, and as 
mentioned above, indicated there was no additional evidence 
to submit in connection with his claim.  Thus, the Board 
concludes that VA has satisfied its duty to assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his increased rating claim.




ORDER

A 70 percent disability rating, but no more, for PTSD is 
granted subject to the laws and regulations governing the 
disbursement of VA benefits.


REMAND

Review of the veteran's TDIU rating claim at this time would 
be premature.  In accordance with 38 U.S.C.A. § 5103(a), VA 
has a duty to inform the veteran of the evidence necessary to 
substantiate his claim for a total rating based on 
unemployability.  Additionally, he should be afforded a VA 
examination to determine his employability in light of both 
of his service-connected disabilities, not just his 
psychiatric disability.  38 C.F.R. §§ 3.159, 4.16 (2005).  

Accordingly, the appeal is remanded for the following:

1.  Review the claims file and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed for the veteran's 
TDIU claim.

2.  Schedule the veteran for a VA 
examination(s) to determine whether the 
veteran is unable to secure and follow 
substantially gainful occupation due to 
his service-connected disabilities (both 
PTSD and tinea corporis).  If any medical 
opinion cannot be given without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.
  
3.  Re-adjudicate the veteran's TDIU 
rating claim.  If the benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


